959 F.2d 235
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Luther Joseph MILLS;  Kathleen Biery Mills, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 91-2080.
United States Court of Appeals, Sixth Circuit.
April 2, 1992.

Before BOYCE F. MARTIN, Jr., Circuit Judge;  and LIVELY and BAILEY BROWN, Senior Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Luther and Kathleen Mills appeal from a decision of the Tax Court for the Commissioner in this action to contest a notice of deficiency.   The parties have briefed the issues, Luther and Kathleen Mills proceeding without counsel.


3
Upon consideration, we find no error in the Tax Court proceedings.   The petitioners in this case failed to adduce sufficient proof that the tax returns in issue had been mailed.   Surowka v. United States, 909 F.2d 148, 149-50 (6th Cir.1990).   In addition, the Tax Court did not commit error by disallowing petitioners' claim for a 1985 home mortgage interest deduction in the amount of $13,000.


4
Accordingly, the judgment of the Tax Court is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.